Appellant has filed a motion for rehearing herein, the sole ground being: "That he has a good defense to said case as shown by the affidavits hereto attached," and then attaches some half-dozen affidavits to facts which would have been admissible on the trial, *Page 413 
but no reason is stated why the witnesses were not called when the case was tried. Certainly some of the testimony was as well known to appellant before as since the trial; for instance, that he had purchased a certain turkey from a witness named. However, this court can not consider such affidavits filed for the first time in this court. It is not a trial court but an appellate court. We pass on the record as made in the trial court, and can not consider other evidence. Pye v. State, 71 Tex. Crim. 94, 154 S.W. Rep., 222.
The motion for rehearing is overruled.
Overruled.